Title: To Thomas Jefferson from Archibald Stuart, 5 June 1804
From: Stuart, Archibald
To: Jefferson, Thomas


          
            Dear Sir 
            Norfolk 5th. June 1804
          
          This will be handed to you by Robert B. Taylor Esquire of this place—For the first Time he takes an excursion to the Mountains & promises himselfe the pleasure of giving you a call—. He occupies the first Station at the bar in this quarter & I believe would do so any where—I am sure you will be pleased with the acquaintance of a young man who promises to do so much credit to our Country
          adieu I am Dear sir yours most affectionately
          
            Archd: Stuart 
          
        